Citation Nr: 1036560	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  03-20 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for 
postphlebitic syndrome of the left lower extremity with deep 
venous thrombosis (DVT).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from December 1976 to November 
1982.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In connection with this appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in September 2005 and accepted such hearing in lieu of an in-
person hearing before a Veterans Law Judge.  A transcript of the 
hearing is associated with the claims files. 

When this case was most recently before the Board in December 
2009, it was remanded for additional development.  The case has 
now been returned to the Board for further appellate action.


FINDING OF FACT

Postphlebitic syndrome of the left lower extremity with DVT is 
manifested by occasional edema, stasis pigmentation, and 
intermittent ulceration.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for 
postphlebitic syndrome of the left lower extremity with DVT have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7121 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that the Veteran was mailed a letter in 
October 2002 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  In March 2007, the Veteran was mailed a letter 
providing him with appropriate notice with respect to the 
disability-rating and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  The Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases. 38 C.F.R. § 4.21 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran's postphlebitic syndrome of the left lower extremity 
with DVT is rated under 38 C.F.R. § 4.104, Diagnostic Code 7121.  
Under this code, a 40 percent disability rating is warranted for 
postphlebitic syndrome with persistent edema and stasis 
pigmentation or eczema, with or without intermittent ulceration.  
A 60 percent disability rating is warranted for postphlebitic 
syndrome with persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A maximum 100 
percent rating is warranted for postphlebitic syndrome with 
massive board-like edema with constant pain at rest.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In October 2002, the Veteran filed his current claim for an 
increased disability rating for his postphlebitic syndrome with 
DVT.  The Veteran reported that he filed for an increase because 
he had experienced, and been hospitalized for, another DVT in 
August 2002.

The Veteran was afforded a VA examination in November 2002.  At 
that time, the Veteran reported continued pain in his left leg 
that occurred at rest and also after standing or walking for 
extended periods.  He reported experiencing edema and swelling 
that was constant and not relieved by foot elevation or 
compression.  He also reported that the skin of his left leg was 
darkly pigmented.  Upon physical examination the Veteran was 
found to have varicose veins in his left leg.  There was no 
ulceration.  There was stasis pigmentation, but no eczema.  The 
examiner reported that there was 1+ edema in the left leg.  A 
lower extremity Doppler study conducted at that time was normal.  
The examiner confirmed the diagnosis of postphlebitic syndrome 
with DVT x4.  

The Veteran was afforded another VA examination in December 2005.  
At that time, the Veteran was found to have chronic skin changes 
consistent with chronic venous stasis on his left leg.  There was 
no ulceration at the time of examination.  There was minimal 
swelling.  The examiner noted that the Veteran had pigmentation 
changes and areas of dried skin around the left ankle that were 
consistent with chronic venous stasis disease.  The examiner 
reported that the pain the Veteran experienced with exercise was 
likely venous in nature, but that the pain he reported was 
somewhat out of proportion with the objective findings.  The 
examiner reported that the amount of pain expressed by the 
Veteran was sufficient to explain why he wasn't working.

In September 2009, the Veteran was afforded another VA 
examination.  At that time, the Veteran reported that he had been 
hospitalized for another DVT in January 2009.  He reported that 
he had required surgical intervention for an extensive, bilateral 
pulmonary embolism.  Upon physical examination the Veteran was 
found to have edema, but the examiner noted that it was not 
persistent.  The Veteran's edema was noted to be relieved by 
elevation, rest, and compression hosiery.  The Veteran had 
persistent skin discoloration and reported constant pain, even 
while at rest.  The Veteran reported feeling fatigued, aching, 
and heavy following prolonged standing or walking.  

The examiner noted that with regard to the presence or absence of 
the specific rating criteria, that there was no ulceration or 
subcutaneous induration present.  He reported that stasis 
pigmentation was present, that eczema was not apparent, and while 
there was evidence of repeat ulceration, it was healed at the 
time of examination.  He reported that the examination revealed 
moderate, chronic pain which occurred daily and was associated 
with postphlebitic pain syndrome and not causally related to 
other etiologies.  

It was noted on the examination report that the Veteran worked 
full-time, but that he had missed approximately 10 weeks in the 
last year due to his DVT and associated postphlebitic syndrome.  
The examiner reported that he could not state that the Veteran 
was unable to work as a result of his service-connected 
disability.  The examiner did report that any employment must 
allow for the Veteran to walk and sit as needed and for the 
Veteran to be able to elevate his legs intermittently.  The 
examiner also reported that in his employment setting, the 
Veteran should avoid contusion injuries, as the Veteran's history 
has shown that they can be a precursor to DVTs.  Additionally, 
the examiner stated that the Veteran's employment should not 
require chronic standing or walking and because the Veteran was 
on chronic Coumadin therapy, the Veteran's employment should not 
place him at hazard for cuts, falls, or head injuries.  The 
examiner also stated that repeat DVT would likely require repeat 
absence from work until the DVT was adequately resolved. 

A review of the Veteran's VA Medical Center treatment records 
shows that he is followed for chronic lower extremity DVT.  
Additionally, a review of the records shows that the Veteran 
periodically complains of experiencing leg pain and leg swelling,  
An April 2004 treatment note indicates that the Veteran had some 
skin breakdown from his repeat DVTs and that he experienced 
persistent afternoon swelling.  Additionally, the Veteran has 
occasionally reported that his leg felt itchy and in a December 
2007 treatment note, he was reported to have stasis dermatitis.

A review of the Veteran's private treatment records shows that in 
January 2009 the Veteran experienced another DVT.  The Veteran 
required surgical intervention for this DVT and was hospitalized.  
In February 2009, the Veteran was hospitalized again and 
diagnosed with coagulopathy secondary to Coumadin.  His hospital 
course was uneventful and once his coagulation was controlled he 
was again started on Coumadin therapy for treatment of his 
postphlebitic syndrome with DVT.  

The Board finds that the Veteran is not entitled to a disability 
rating in excess of 40 percent for postphlebitic syndrome with 
DVT.  In this regard, the Veteran has not been shown to 
experience persistent ulceration.  There is evidence that the 
Veteran does, at times, experience ulceration.  However, the 
ulceration heals and this cannot be considered more than the 
intermittent ulceration contemplated by the 40 percent disability 
rating criteria.  

Consideration has been given to assigning a separate evaluation 
for the varicose veins described in the Veteran's VA examination 
reports.  However, the Board notes that the rating criteria for 
varicose veins for both the 40 percent and 60 percent disability 
ratings is identical to that which is used to evaluate the 
Veteran's postphlebitic syndrome.  Therefore, a separate 
compensable evaluation for varicose veins would be in violation 
of 38 C.F.R. § 4.14.  38 C.F.R. § 4.104, Diagnostic Code 7120.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating than that 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).     

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for the disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for his disability.  In fact, 
the Veteran has only been hospitalized twice in approximately 20 
years for DVTs.  Also, while the VA examiner reported that the 
Veteran would require frequent absence from work to resolve any 
future DVTs; the Board notes that the Veteran's epidodes of DVTs 
have been relatively infrequent and have not required extensive 
absence from work.  There is also no evidence of record 
indicating that the Veteran is not able to maintain employment 
given the restrictions described by the September 2009 VA 
examiner.  Additionally, the manifestations of the disabilities 
are contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.
  

ORDER

Entitlement to a disability rating in excess of 40 percent for 
postphlebitic syndrome of the left lower extremity with DVT is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


